SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

781
CA 13-02083
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


HILDA WALTERS AND STEPHEN WALTERS,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

THE CLEVELAND PLANT AND FLOWER COMPANY
AND ANTHONY F. MUOLO, DEFENDANTS-APPELLANTS.


RAWLE & HENDERSON LLP, NEW YORK CITY (ANTHONY D. LUIS OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

CELLINO & BARNES, P.C., ROCHESTER (SCOTT D. CARLTON OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Ontario County (Craig
J. Doran, A.J.), entered October 10, 2013 in a personal injury action.
The order granted plaintiffs’ motion for summary judgment on the issue
of defendants’ negligence.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 18, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   June 13, 2014                        Frances E. Cafarell
                                                Clerk of the Court